WALKER, P. J. —
Without regard to any question of its sufficiency in other respects, the original complaint in this case, which was filed on the institution of the suit before a justice of the peace, was subject to the de*534murrer interposed to it in the circuit court, which pointed out its failure to show that the land of the plaintiff upon which was the crop alleged to have been injured by the defendant’s hogs was inclosed by a lawful fence, or was within a district or territory in which hogs were prohibited, from running at large, or could be taken up by the proprietor of uninclosed premises on which they were found. The complaint failed to contain the averments requisite to show that the plaintiff was entitled to recover of the defendant for damages done by the latter’s hogs to the former’s crops, or for taking up and feeding the hogs. For aught that appears the land of the plaintiff was uninclosed and was in territory in which no statute had made it unlawful for hogs to run at large.- — Wilhite v. Speakman, 79 Ala. 400; Ryall v. Allen, 143 Ala. 222, 38 South. 851. The court erred in overruling the demurrer above mentioned.
The record does not set out any amendment to the complaint. The minutes of the proceedings of the court on the day of the trial of the issues of fact in the case contain this recital: “This cause being submitted to the court upon the defendant’s demurrers to the amended counts of the complaint, after being argued by counsel and understood by the court, it is ordered and adjudged by the court that said amended counts be and they are hereby sustained.” As the record does not set out any amended counts, and as the recital just quoted, which is the only reference in the minutes of the court to any such pleadings, does not show a disposition by the court of the demurrers to them, no ruling on a demurrer to any amended count is presented for review.
Reversed and remanded.